Order entered April 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01662-CV

                                   EX PARTE HUNG PHAM

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                            Trial Court Cause No. X13-1266-Y

                                            ORDER
       We GRANT appellee’s April 1, 2014 unopposed motion for an extension of time to file a

brief. Appellee shall its brief on or before April 30, 2014.


                                                       /s/     ADA BROWN
                                                               JUSTICE